DETAILED ACTION
This communication is a Non-Final Office Action on the Merits.  Claims 1-7 as originally filed are pending and have been considered as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: “aft” on 1:20 as filed should be “after”.  Appropriate correction is required.
Claim Objections
Claim 4 is objected to because of the following informalities: “working area” in line 4 and 6 should be preceded by appropriate articles.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities: one of the colons in line 2 should be deleted.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities: “determining” in line 6 should be “determine”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “steps of … determining” in Claim 1; “steps of … applying” in Claim 1; “steps of … performing” in Claim 1; “steps of … utilizing” in Claim 1; “a step of … applying” in Claim 2; “a step of importing” in Claim 3; “steps of … cross-sectioning” in Claim 4; “steps of … dividing” in Claim 4; “steps of … obtaining” in Claim 5; “steps of … removing” in Claim 5; “a control module … used for” in Claim 6; and “the control module … connects … and … moves” in Claim 7.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, “the workpiece” in line 4, 6, 7, 8-9, and 12 lacks proper antecedent basis.  Clarification is required.  Claims 2-5 depending from Claim 1 are therefore rejected.
As per Claim 3, “the workpiece” in line 2 lacks proper antecedent basis.  Clarification is required.
As per Claim 4, “the workpiece” in line 3 and 8 lacks proper antecedent basis.  Clarification is required.
As per Claim 5, “the burr” in line 3 lacks proper antecedent basis.  Clarification is required.
As per Claim 5, “the workpiece” in line 6 lacks proper antecedent basis.  Clarification is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghalambor (US Pub. No. 2013/0203320).

As per Claim 1, Ghalambor discloses a method for recognizing a deburring trajectory (as per “blasting schedule” in 1106 in Fig. 11 and 1208/1210 in Fig. 12; ¶41, 43, 53, 55, 59-60), relevant to be performed by a controller or a computer (as per “processing equipment 130” in Fig. 1; ¶22-26), comprising the steps of:
(a) according to a process flow (1200) of a workpiece (190), analyzing a CAD file (as per 1202) of the workpiece (190), determining a burr processing area (as per 120/820) and obtaining a mathematical model of boundary contour curve (as per “expected edge” of hole 954 in ¶45) (Figs. 1, 8-9, 12; ¶22-29, 43-45, 57-63); 
(b) applying a linear contour sensor (114) to scan the workpiece (109) to obtain contour section information (as per “processing equipment may apply image processing to the image” of hole 954 in Fig. 9) of the workpiece (190) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63);
(c) performing curve fitting upon the contour section information (as per “processing equipment may apply image processing to the image” of hole 954 in Fig. 9) of the workpiece (190) and the mathematical model of boundary contour curve (as per “expected edge” of hole 954 in ¶45) so as to obtain a boundary curve function (as per “irregular edge relative to an expected edge” of hole 954 in Fig. 9) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63); and
(d) utilizing the boundary curve function (as per “irregular edge relative to an expected edge” of hole 954 in Fig. 9) to determine deburring position information (as per “as per “determine that holes 952 and 952 exhibit burrs” and “deburr the portion of the workpiece” in ¶45) of the workpiece (190) and to further generate a processing path (as per “blasting schedule” in 1208/1210 of Fig. 12) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63).

As per Claim 2, Ghalambor further discloses after the step (d), further including a step of, according to the processing path (as per “blasting schedule” in 1208/1210 of Fig. 12), applying a robotic arm (850/812) furnished with a cutter (816) to perform machining (Figs. 8, 12; ¶43, 57-63).

As per Claim 3, Ghalambor further discloses prior to the step (a), further including a step of importing the CAD file (as per 1202) of the workpiece (109) (Figs. 1, 12; ¶22-29, 57-63).


As per Claim 5, Ghalambor further discloses wherein the step (b) includes the steps of::
(b1) obtaining contour information (as per “processing equipment may apply image processing to the image” of holes 952, 954, 956 in Fig. 9) neighboring the burr (as per 953, 955 in Fig. 9), the contour information (as per “processing equipment may apply image processing to the image” of holes 952, 954, 956 in Fig. 9) including burr information (as per “may determine that holes 952 and 954 exhibit burrs” in ¶45) and non-burr information (as per step 1214 in Fig. 12) (Figs. 9, 12; ¶44-45, 62); and
(b2) removing the burr information (as per YES at step 1214 following “may determine that holes 952 and 954 exhibit burrs” in ¶45), and defining the non-burr information (as per step 1214 in Fig. 12) as the contour section information (as per “processing equipment may apply image processing to the image” of hole 954 in Fig. 9) of the workpiece (190) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63).

As per Claim 6, Ghalambor discloses a system for recognizing a deburring trajectory (as per “blasting schedule” in 1106 in Fig. 11 and 1208/1210 in Fig. 12; ¶41, 43, 53, 55, 59-60), relevant to connect a linear contour sensor (114) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63), comprising:
a control module (as per “processing equipment 130” in Fig. 1; ¶22-26), connected with the linear contour sensor (114), used for scanning a workpiece (190) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63), obtaining contour section information (as per “processing equipment may apply image processing to the image” of hole 954 in Fig. 9) ) of the workpiece (190) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63), based on a process flow (1200) of the workpiece (190) to analyze a CAD file (as per 1202) of the workpiece (190) so as to determining a burr processing area (as per 120/820) and to obtain a mathematical model of boundary contour curve (as per “expected edge” of hole 954 in ¶45) (Figs. 1, 8-9, 12; ¶22-29, 43-45, 57-63), performing curve fitting upon the contour section information (as per “processing equipment may apply image processing to the image” of hole 954 in Fig. 9) of the workpiece (190) and the mathematical model of boundary contour curve (as per “expected edge” of hole 954 in ¶45) so as to obtain a boundary curve function (as per “irregular edge relative to an expected edge” of hole 954 in Fig. 9) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63), further applying the boundary curve function (as per “irregular edge relative to an expected edge” of hole 954 in Fig. 9) to determine deburring position information (as per “as per “determine that holes 952 and 952 exhibit burrs” and “deburr the portion of the workpiece” in ¶45) of the workpiece  (190) and to generate a processing path (as per “blasting schedule” in 1208/1210 of Fig. 12) (Figs. 1, 9, 12; ¶22-29, 44-45, 57-63).

As per Claim 7, Ghalambor further discloses wherein the control module (as per “processing equipment 130” in Fig. 1; ¶22-26) further connects a robotic arm (850/812) furnished with a cutter (816), and, according to the processing path (as per “blasting schedule” in 1208/1210 of Fig. 12), moves the robotic arm (850/812) to have the cutter (816) to process the workpiece (190) (Figs. 8, 12; ¶43, 57-63).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ghalambor (US Pub. No. 2013/0203320) in view of Zhang (US Pub. No. 2009/0125146).

As per Claim 4, Ghalambor does not expressly disclose wherein the step (a) includes the steps of: 
(a1) cross-sectioning the burr processing area of the workpiece in a cutting direction so as to obtain section contour information of working area; and
(a2) according to section contour curve characteristics of the burr processing area, dividing the section contour information of working area into a plurality of segments for individually determining the mathematical models of boundary contour curves of the workpiece.
Zhang discloses a robot controller (11) that governs a robot (10) in positioning a polishing tool (12) to perform deburring operations on a workpiece (14) (Fig. 1; ¶42-43).  In one embodiment, the tool (12) follows a complex path (141) broken into segments between guiding points (151, 152, 153, 154) located at sharp changes in contour of the workpiece (14) (Fig. 2; ¶44-45).  Like Ghalambor, Zhang is concerned with deburring systems.
Therefore, from these teachings of Ghalambor and Zhang, one of ordinary skill in the art before the effective filing date would have found it obvious to apply the teachings of Zhang to the system of Ghalambor since doing so would enhance the system by generating a path corresponding to sharp changes in contour of the workpiece.  Applying the teachings of Zhang to the system of Ghalambor would result in a system that operates by:
“cross-sectioning the burr processing area of the workpiece in a cutting direction so as to obtain section contour information of working area” in that the blasting schedule of Ghalambor would be broken into segments as per sharp changes in contour as per Zhang; and
“according to section contour curve characteristics of the burr processing area, dividing the section contour information of working area into a plurality of segments for individually determining the mathematical models of boundary contour curves of the workpiece” in that breaking the blasting schedule of Ghalambor into segments as per Zhang would involve specified values for each segment corresponding to contour information of the workpiece.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McLaughlin (US Patent No. 4,777,769), Ohtomi (US Patent No. 4,894,597), Pryor (US Patent No. 5,940,302), Krause (US Pub. No. 2011/0282492), Okuda (US Pub. No. 2017/0129066), Gu (US Pub. No. 2018/0161952), and Kurokawa (US Pub. No. 2019/0299406) disclose robotic machining systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664